Citation Nr: 0606203	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  03-01 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an effective date prior to April 4, 2000, 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).  

2.  Entitlement to an initial disability evaluation in excess 
of 50 percent for PTSD.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from February 1969 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Cleveland, Ohio 
(RO).  Following an August 2001 Board decision granting 
service connection for PTSD, a September 2001 rating decision 
effectuated that grant and assigned a 30 percent disability 
evaluation, effective April 4, 2000.  Then, a June 2002 
rating decision, granted a 50 percent evaluation for PTSD, 
also effective April 4, 2000, and denied the veteran's claim 
for an effective date prior to April 4, 2000, for the grant 
of service connection for PTSD.  

The case was remanded in December 2003 for further 
development.  It was noted that the veteran had requested, 
but not received, consideration of his claims by a Decision 
Review Officer (DRO).  However, in December 2004 he waived 
that right.  The case has now been returned for appellate 
adjudication.  


FINDINGS OF FACT

1.  A formal claim for service connection for PTSD was 
received on April 4, 2000, and prior to that there was no 
informal claim, although there were VA outpatient treatment 
records reflecting only treatment for PTSD but without any 
written expression of intent to file a claim or belief in 
entitlement to compensation.  

2.  The veteran's Global Assessment of Functioning scores 
range no lower than the mid 40s and he has serious symptoms 
of PTSD with impaired impulse control and suicidal ideation.  




CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to April 4, 
2000, for service connection for PTSD are not met.  38 
U.S.C.A. § 5110(a) (West 2022); 38 C.F.R. §§ 3.158(a), 
3.400(a) (2005). 

2.  An evaluation in excess of 50 percent for PTSD is not 
warranted.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.21, 4.126(a), 4.27, 4.130, 
Diagnostic Codes 9400 and 9411 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA became effective on November 9, 2000, and describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  Upon receipt 
of a complete or substantially complete application, VA must 
inform the claimant of information and medical or lay 
evidence not of record:  (1) necessary to substantiate the 
claim; (2) that VA will seek to obtain; (3) that the claimant 
is expected to provide; and (4) must ask the claimant to 
provide any evidence in her or his possession that pertains 
to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(b) (2004); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).  See also Valiao v. Principi, 17 Vet. App. 229, 
332 (2003) (implicitly holding that RO decisions and 
statements of the case may satisfy this requirement).   

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) ("Pelegrini II"); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

However, in Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
it was held that, even if there was an error in the timing of 
the VCAA notice, i.e., it did not precede the initial RO 
adjudication, it could be cured by affording the claimant a 
meaningful opportunity to participate in VA's claim 
processing such that the essential fairness of the 
adjudication was unaffected.  

The governing law and regulations were cited in the November 
2002 Statement of the Case (SOC) as were the VCAA law and 
regulations.  

Following the December 2003 Board remand, the appellant was 
notified of the VCAA in an April 2004 RO letter.  

The appellant was notified that VA would obtain relevant 
evidence, if it was adequately identified.  The appellant was 
also asked to advise VA if there was any other information or 
evidence which was relevant to the claims so that VA could 
assist by getting that evidence. 

The veteran's service medical records (SMRs) have been 
obtained and are on file. 

A statement has been obtained from a treating clinician 
summarizing the veteran's individual counseling from December 
2000 to October 2001.  Also, his VA outpatient treatment 
(VAOPT) records from September 17, 1999, until April 2004 are 
on file.  

The appellant underwent VA examinations in July 2000, 
February 2001, September 2001, and March 2005.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  

The more recent statements and correspondence from the 
veteran and his representative do not make reference to or 
otherwise mention any additional treatment from other sources 
(e.g., private or non-VA, etc.).  Further, although offered, 
the veteran declined his opportunity for a hearing to provide 
oral testimony in support of his claim.  

Accordingly, no further development is required to comply 
with the VCAA or the implementing regulations.  And the 
appellant is not prejudiced by the Board deciding the appeal 
without first remanding the case to the RO.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Effective Date for Service Connection for PTSD

Generally, an award of service connection "[u]nless 
specifically, provided otherwise in this chapter, the 
effective date of an award based on an original claim, a 
claim to reopen after a final adjudication, or a claim for 
increase, of compensation ... shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of the application therefor."  38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400(a) (2005).  

"[T]he effective date of an award of service connection is 
not based on the date of the earliest medical evidence 
demonstrating a causal connection, but on the date that the 
application upon which service connection was eventually 
awarded was filed with VA.  Lalonde v. West, 12 Vet. 
App. 377, 380 (1999) (citing Hazan v. Gober, 10 Vet. 
App. 511 (1997); Washington v. Gober, 10 Vet. App. 391 
(1997); and Wright v. Gober, 10 Vet. App. 343 (1997).  

A claim means a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p); see 
also Brannon v. West, 12 Vet. App. 32 (1998); 
Fleshman v. Brown, 9 Vet. App. 548 (1996), affirmed in 
Fleshman v. West, 138 F.3d 1429 (Fed. Cir. 1998); Lalonde v. 
West, 12 Vet. App. 377 (1999); Servello v. Derwinski, 3 Vet. 
App. 196, 198 (1992).  

In support of the claim for an earlier effective date for 
service connection for PTSD, 38 C.F.R. §§ 3.155 and 3.157 
have been cited.  

In McTighe v. Brown, 7 Vet. App. 29, 30-31 (1994), it was 
held that 38 C.F.R. § 3.155(a) defines the term "informal 
claim" to be, in part, any communication or action indicating 
an intent to apply for benefits.  Regulations provide that, 
on receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded and if 
received within one year from the date it was sent, it will 
be considered filed as of the date of receipt of the informal 
claim.  

Also, 38 C.F.R. § 3.157, Report of examination or 
hospitalization as claim for increase or to reopen, provides 
that: 

(a) General.  Effective date of pension or 
compensation benefits, if otherwise in order, 
will be the date of receipt of a claim or the 
date when entitlement arose, whichever is the 
later.  A report of examination or 
hospitalization which meets the requirements of 
this section will be accepted as an informal 
claim for benefits under an existing law or for 
benefits under a liberalizing law or [VA] issue, 
if the report relates to a disability which may 
establish entitlement.  Acceptance of a report of 
examination or treatment as a claim for increase 
or to reopen is subject to the requirements of 
Sec. 3.114 with respect to action on [VA] 
initiative or at the request of the claimant and 
the payment of retroactive benefits from the date 
of the report or for a period of 1 year prior to 
the date of receipt of the report.  

(b) Claim. Once a formal claim for pension or 
compensation has been allowed or a formal claim 
for compensation disallowed for the reason that 
the service-connected disability is not 
compensable in degree, receipt of one of the 
following will be accepted as an informal claim 
for increased benefits or an informal claim to 
reopen. In addition, receipt of one of the 
following will be accepted as an informal claim 
in the case of a retired member of a uniformed 
service whose formal claim for pension or 
compensation has been disallowed because of 
receipt of retirement pay.  The evidence listed 
will also be accepted as an informal claim for 
pension previously denied for the reason the 
disability was not permanently and totally 
disabling.

(1) Report of examination or hospitalization by 
[VA] or uniformed services.  The date of 
outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital 
will be accepted as the date of receipt of a 
claim.  The date of a uniformed service 
examination which is the basis for granting 
severance pay to a former member of the Armed 
Forces on the temporary disability retired list 
will be accepted as the date of receipt of claim.  
The date of admission to a non-VA hospital where 
a veteran was maintained at VA expense will be 
accepted as the date of receipt of a claim, if VA 
maintenance was previously authorized; but if VA 
maintenance was authorized subsequent to 
admission, the date VA received notice of 
admission will be accepted.  The provisions of 
this paragraph apply only when such reports 
relate to examination or treatment of a 
disability for which service-connection has 
previously been established or when a claim 
specifying the benefit sought is received within 
one year from the date of such examination, 
treatment or hospital admission.  
(2) Evidence from a private physician or layman.  
The date of receipt of such evidence will be 
accepted when the evidence furnished by or in 
behalf of the claimant is within the competence 
of the physician or lay person and shows the 
reasonable probability of entitlement to 
benefits. 
(3) State and other institutions.  When submitted 
by or on behalf of the veteran and entitlement is 
shown, date of receipt by [VA] of examination 
reports, clinical records, and transcripts of 
records will be accepted as the date of receipt 
of a claim if received from State, county, 
municipal, recognized private institutions, or 
other Government hospitals (except those 
described in paragraph (b)(1) of this section).  
These records must be authenticated by an 
appropriate official of the institution.  
Benefits will be granted if the records are 
adequate for rating purposes; otherwise findings 
will be verified by official examination.  
Reports received from private institutions not 
listed by the American Hospital Association must 
be certified by the Chief Medical Officer of [VA] 
or physician designee.  

The veteran's formal claim for service connection for PTSD 
was received on April 4, 2000, the current effective date for 
the grant of service connection for that disorder.  

It is asserted that the veteran's VAOPT records prior to that 
time, and particularly on October 22, 1999, reflect his 
intent to seek service connection and monetary compensation.  
He alleges that he was informed by a service officer that 
service connection could be established only after PTSD had 
been diagnosed and, so, the service officer arranged for the 
veteran to have a PTSD assessment on October 22, 1999.  

A service officer has submitted a statement, dated in 
November 2004, that: 

At the time [the veteran] initiated his claim for 
PTSD, I was working as a service officer for the 
Montgomery County Veteran's Service Center.  An 
informal claim was submitted for [the veteran] at 
that time and I contacted [a VA physician] (in 
charge of the PTSD program.) [sic] at the Dayton 
VA Medical Center to get an appointment for [the 
veteran].  There is record of this in the VA 
Medical Center's records.  

As to an allegation that VAOPT is an "informal claim" under 
38 C.F.R. §§ 3.155 and 3.157, § 3.155(a) provides that "[a]ny 
communication or action, indicating an intent to apply for [] 
benefits [] from a claimant...may be considered an informal 
claim.  Such informal claim must identify the benefit sought."  
When a veteran simply seeks outpatient treatment and not 
compensation benefits, it is not an informal claim.  Crawford 
v. Brown, 5 Vet. App. 33, 35 (1993).   

Here, the VAOPT records prior to April 4, 2000, reflect only 
that the veteran sought treatment for PTSD and do not reflect 
an intent to seek disability compensation. 

The veteran's communications with a service representative, 
in order to constitute either a formal or informal claim, 
must be put in writing and filed with VA.  

There is a presumption of regularity under which it is 
presumed that government officials have properly discharged 
their duties.  Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994); see also Saylock v. Derwinski, 3 Vet. App. 394, 395 
(1992).  

The presumption of regularity is not absolute; it may be 
rebutted by the submission of clear evidence to the 
contrary.  Ashely v. Derwinski, 2 Vet. App. 307, 308-309 
(1992).  Indeed, in Kuo v. Derwinski, 2 Vet. App. 662, 665 
(1992), the Court held, citing Ashley v. Derwinski, 2 Vet. 
App. 307 (1992), that "[i]n the absence of clear [underline 
added] evidence to the contrary, which appellant has not 
submitted, it must be presumed that the Secretary properly 
discharged his official duties and mailed the letter to 
appellant in care of his representative in the normal course 
of business."  

Absent some evidence that VA actually received that 
application, a veteran's or a representative's contention 
that an informal claim was mailed or filed does not 
constitute the type of clear evidence needed to show that a 
disability claim was ever filed.  Vorlick v. Principi, No. 
01-1362, slip op. at 7 and 8 (nonprecedential Memorandum 
decision) (U.S. Vet. App. July 15, 2003).  

The service officer states only that "an informal claim" 
was submitted when the veteran initiated his claim.  No more 
than that is said.  However, there is no document in the 
claim file, including the VA medical records obtained from 
the Dayton, VA Medical Center, which reflects any intent by 
the veteran to seek disability compensation, as opposed to 
merely seeking treatment.  Nor is there any document filed by 
a service representative that reflects this.  

In fact, the October 22, 1999, VAOPT record reflects that the 
veteran presented for PTSD assessment after being referred by 
someone at the VA mental health clinic.  That document 
reflects his personal history and a diagnosis of PTSD.  
Moreover, he was to be referred for participation in group 
therapy.  He was to call back if he felt that he needed 
"outpatient services for PTSD."  

To the extent that he alleges that seeking treatment is proof 
of intent to seek disability compensation, the report of the 
September 2001 VA psychiatric examination reflects that he 
first sought treatment for PTSD after, and in response to, an 
episode of domestic violence.  

So, here, the evidence prior to April 2000 does not reflect 
an intent by the veteran to seek compensation or a belief in 
entitlement to disability compensation but, rather, only 
shows that the veteran sought VA treatment.  

Accordingly, an effective date prior to April 4, 2000, is not 
warranted.  

Initial Disability Rating of 50 percent for PTSD

Ratings for service-connected disabilities are determined by 
comparing current symptoms with criteria set forth in VA's 
Schedule for Rating Disabilities - which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  Also, when making determinations 
as to the appropriate rating to be assigned, VA must take 
into account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  But the most current level of 
functional impairment due to the service-connected disability 
is of primary importance.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

On appeal from an initial assignment of a disability 
evaluation VA must consider whether the appellant is entitled 
to a "staged" rating to compensate for times since filing the 
claim when the disability may have been more severe than at 
other times during the course of the appeal.  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  

Under the criteria for evaluating service-connected 
psychiatric disabilities that have been in effect since 
November 7, 1996, when evaluating a mental disorder 
consideration will be given to the frequency, severity, and 
duration of symptoms, the length of remissions and capacity 
for adjustment during that time.  The evaluation will be 
based on all evidence of record and not solely an examiner's 
assessment of the level of disability.  38 C.F.R. § 4.126(a).  
While social impairment is considered, a rating will not be 
assigned solely on the basis of social impairment.  38 C.F.R. 
§ 4.126(b).

Under 38 C.F.R. § 4.130, General Rating Formula for Mental 
Disorders, which became effective November 7, 1996, 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks): impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships warrants a 50 percent rating.  

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene, 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships warrants a 70 percent 
rating.  

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name 
warrants a 100 percent rating.  

"GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Diagnostic and Statistical Manual of 
Mental Disorders 32 (4th ed. 1994)."  Richard v. Brown, 
9 Vet. App. 266, 267 (1996).  

A GAF score of 61 to 70 indicates that the examinee has some 
mild symptoms or some difficulty in social, occupational, or 
school functioning, but generally functions pretty well with 
some meaningful interpersonal relationships.  A GAF score of 
51 to 60 indicates that the examinee has moderate symptoms or 
moderate difficulty in social, occupational, or school 
functioning.  A GAF score of 41 - 50 represents serious 
symptoms, e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job."  Richard v. Brown, 9 Vet. App. 266, 
267 (1996).  A GAF score of 31 to 40 indicates that the 
examinee has some impairment in reality testing or 
communication or major impairment in several areas, such as 
work or school (e.g., is unable to work).  

In Powell v. Principi, No. 01-624, slip op. (U.S. Vet. App. 
Apr. 7, 2003) (a nonprecedential memorandum decision) the 
Court held that it did not appear that the Board had the 
authority to average two distinct and separate Global 
Assessment of Functioning (GAF) scores, particularly when 
temporally disparate (in Powell about 18 months apart), in 
order to provide an accurate picture of the severity of the 
veteran's service-connected psychiatric disorder.  

The veteran has continuously sought outpatient treatment for 
PTSD since October 1999 and has taken medication but his PTSD 
has never been so severe as to require hospitalization for 
treatment of his PTSD.  

The veteran was afforded VA psychiatric examinations in July 
2000, February 2001, September 2001, and March 2005.  
Cumulatively, these show that the veteran's primary problems 
have been difficulty controlling his temper with episodes of 
violence towards his wife which have, at times, caused his 
oldest son to physically intervene.  

However, he is able to function adequately at work because he 
primarily works alone except that he has had difficulty 
coping with a Vietnamese co-worker because of the veteran's 
experiences in Vietnam.  

The repeated VA rating examinations have shown some slight 
impairment in the veteran's mood and on examination in 
September 2001 his insight was limited but there has been no 
impairment in his judgment or his thinking.  A summary of his 
private counseling reflects that prior to termination of the 
counseling in October 2001 he reported that his relationship 
with his wife was improving and his nightmares and flashbacks 
were beginning to decrease.  

Also, the veteran has at times had suicidal ideation but has 
never had suicidal intentions or plans and the ideation has 
not interfered with routine activities.  Otherwise, the 
numerous VA psychiatric examinations do not show that he has 
had any obsessional rituals which interfere with routine 
activities nor is there any impairment of his speech, 
orientation or personal appearance and hygiene.  

The veteran's GAF scores on VA examinations in July 2000, 
February 2001, and September 2001 were, respectively, 71, 60, 
and 50.  This indicates no more than moderate symptoms.  
VAOPT records in 2002 and 2003 reflect GAF scores ranging 
from 45 to 48 which are consistent with serious symptoms and 
the current 50 percent rating.  However, more recently he had 
a GAF score of 60 on VA examination in March 2005, reflecting 
no more than moderate symptoms.  In fact, at the 2005 
examination the examiner pointed out that the veteran's GAF 
score of 60 was felt to be due to moderate difficulty in 
social and occupational functioning, including conflicts with 
peers, co-workers, and his wife.  While there had been some 
low level, intermittent suicidal ideation, this was felt to 
be chronic and had not been acted upon.  He had not required 
any hospitalizations or an increase in his level of care.  He 
had been able to hold down a job for 26 years and, so, a GAF 
score was 50 would not be appropriate.  

Accordingly, an evaluation in excess of 50 percent for PTSD 
is not warranted for any period of time during this appeal.  

Extraschedular Consideration

Here, the veteran also is not shown to warrant consideration 
for an extra-schedular rating for the service-connected 
disorders at issue under the provisions of 38 C.F.R. 
§ 3.321(b)(1).  

"Marked" interference with employment, however, as this term 
is used in 38 C.F.R. § 3.321(b)(1), means impairment so 
severe that it cannot be compensated by the currently 
assigned ratings.  There are governing norms for making this 
determination.  And considering them, the veteran has not 
been frequently hospitalized on account of his PTSD.  All of 
his treatment and evaluation has been on an outpatient basis-
as opposed to as an inpatient.  And although his overall 
functional impairment, admittedly, may hamper his performance 
in some respects, it is not shown to be to the level that 
would require extraschedular consideration since those 
provisions are reserved for very special cases.  

Consequently, the Board does not have to remand this case to 
the RO for further consideration of this issue.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 
Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  

So, this being the case, the claims must be denied because 
the preponderance of the evidence is unfavorable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.)  In the absence of proof of present disability 
there can be no valid claim.  Degmetich v. Brown, 104 F.3d 
1328 (1997) (interpreting 38 U.S.C. § 1131 as also requiring 
the existence of a present disability for VA compensation 
purposes).  See, too, Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996).  


ORDER

An effective date prior to April 4, 2000 for the grant of 
service connection for PTSD is denied.  

An initial disability evaluation in excess of 50 percent for 
PTSD is denied.  



____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


